     Case 2:19-cv-05834-ROS-DMF Document 14 Filed 02/03/20 Page 1 of 12



1    ALLISTER ADEL
     MARICOPA COUNTY ATTORNEY
2

3    By: CHARLES TRULLINGER (018936)
         BRIAN PALMER (02394)
4        Deputy County Attorneys
         trullinc@mcao.maricopa.gov
5
         palmerb@mcao.maricopa.gov
6
     CIVIL SERVICES DIVISION
7    Security Center Building
8    222 North Central Avenue, Suite 1100
     Phoenix, Arizona 85004
9    Telephone (602) 506-8541
     Facsimile (602) 506-8567
10
     ca-civilmailbox@mcao.maricopa.gov
11   MCAO Firm No. 00032000
12   Attorney for Defendants’ Maricopa County
     and Sheriff Paul Penzone
13

14
                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA
15

16
     Renee Ivchenko, a married individual.           No. CV19-05834 ROS-(DMF)
17
                      Plaintiff,
18
     v.                                                ANSWER OF DEFENDANTS
19                                                     MARICOPA COUNTY AND
     City of Scottsdale, a municipal corporation;      SHERIFF PAUL PENZONE
20   Officer Brandon Treglown, in his individual
     capacity, Officer Sean Charles Ryan, in his
21   individual capacity, Officer Timothy Michael
     Dearing, in his individual capacity, Maricopa
22   County, a governmental entity, Sheriff Paul
     Penzone, in his official and individual         (Honorable Roslyn O. Silver)
23   capacities,

24                    Defendants.

25

26         Defendants Maricopa County and Sheriff Paul Penzone (“County Defendants”), by
27
     and through undersigned counsel, hereby answer Plaintiff’s Complaint by denying each
28


                                                 1
     Case 2:19-cv-05834-ROS-DMF Document 14 Filed 02/03/20 Page 2 of 12



1    and every allegation therein except as otherwise admitted or qualified, as follows:
2                                  NATURE OF THE ACTION
3
        1. County Defendants admit that Plaintiff purports to bring the claims
4
     generally described in paragraph 1 of the Complaint. County Defendants deny Plaintiff’s
5

6    claims are valid.
7                          PARTIES, JURISDICTION AND VENUE
8
        2. County Defendants are without sufficient information to admit or deny the
9
     allegations contained in paragraph 2 of the Complaint. Accordingly, County Defendants
10

11   must deny same.
12      3. County Defendants are without sufficient information to admit or deny the
13
     allegations contained in paragraph 3 of the Complaint. Accordingly, County Defendants
14
     must deny same.
15

16      4. County Defendants are without sufficient information to admit or deny the

17   allegations contained in paragraph 4 of the Complaint. Accordingly, County Defendants
18
     must deny same.
19
        5. County Defendants are without sufficient information to admit or deny the
20
21   allegations contained in paragraph 5 of the Complaint. Accordingly, County Defendants

22   must deny same.
23
        6. County Defendants admit that the City of Scottsdale is a municipal corporation that
24
     has a police department. County Defendants are without sufficient information to admit or
25

26   deny the remaining allegations contained in paragraph 6 of the Complaint. Accordingly,

27   County Defendants must deny same.
28


                                                  2
     Case 2:19-cv-05834-ROS-DMF Document 14 Filed 02/03/20 Page 3 of 12



1       7. County Defendants admit that Maricopa County is a governmental entity, that
2    Sheriff Penzone is an elected official and that Sheriff Penzone is a county officer.
3
     Defendants admit that current case law holds Maricopa County liable for Sheriff
4
     Penzone’s official jail policies. County Defendants deny that Maricopa County operates
5

6    the Maricopa County jails and denies any implication that Maricopa County is liable for
7    actions of Sheriff Penzone or his deputies that are not related to an official jail policy.
8
        8. County Defendants admit that Sheriff Penzone is a law enforcement officer, that he
9
     was elected Sheriff of Maricopa County in 2016, that he was employed by the Phoenix
10

11   Police Department some time prior to his election as Maricopa County Sheriff, and that
12   Plaintiff’s Complaint purports to sue him in his individual and official capacities. County
13
     Defendants deny the rest and remainder of Paragraph 8.
14
                                    FACTUAL BACKGROUND
15

16      9. County Defendants are without sufficient information to admit or deny the

17   allegations contained in paragraph 9 of the Complaint. Accordingly, County Defendants
18
     must deny same.
19
        10. County Defendants are without sufficient information to admit or deny the
20
21   allegations contained in paragraph 10 of the Complaint. Accordingly, County Defendants

22   must deny same.
23
        11. County Defendants are without sufficient information to admit or deny the
24
     allegations contained in paragraph 11 of the Complaint. Accordingly, County Defendants
25

26   must deny same.

27      12. County Defendants are without sufficient information to admit or deny the
28


                                                    3
     Case 2:19-cv-05834-ROS-DMF Document 14 Filed 02/03/20 Page 4 of 12



1    allegations contained in paragraph 12 of the Complaint. Accordingly, County Defendants
2    must deny same.
3
          13. County Defendants are without sufficient information to admit or deny the
4
     allegations contained in paragraph 13 of the Complaint. Accordingly, County Defendants
5

6    must deny same.
7         14. County Defendants admit that a DNA sample was taken of Plaintiff on pursuant to
8
     jail policy. County Defendants admit that A.R.S. § 13-610 is related to DNA testing for
9
     certain arrested and convicted persons as described in the statute. County Defendants
10

11   deny that taking Plaintiff’s DNA sample was in violation of state law and the Fourth
12   Amendment. County Defendants are without sufficient information to admit or deny the
13
     remaining allegations contained in paragraph 14 of the Complaint. Accordingly, County
14
     Defendants must deny same.
15

16                                               Count I1

17        (42 U.S.C. §1983 – Unlawful Arrest, Excessive Force, Failure to Intervene and
18
         Conspiracy in Violation of The Fourth and Fourteenth Amendment) as To City of
19
                     Scottsdale and Defendants Treglown, Ryan, and Dearing
20
21        15. County Defendants incorporate their answers to paragraphs 1-14 as though fully

22   set forth herein.
23
          16. Paragraph 16 of the Complaint is not an allegation against the County Defendants,
24
     and therefore does not require a response from them. To the extent a response is required,
25

26   County Defendants are without sufficient information to admit or deny the allegations and

27   1
       “Count I,” “Count II,” and “Count III” were added to Plaintiff’s subject-matter headings for
28   clarity.


                                                     4
     Case 2:19-cv-05834-ROS-DMF Document 14 Filed 02/03/20 Page 5 of 12



1    accordingly must deny same.
2       17. Paragraph 17 of the Complaint is not an allegation against the County Defendants,
3
     and therefore does not require a response from them. To the extent a response is required,
4
     County Defendants are without sufficient information to admit or deny the allegations and
5

6    accordingly must deny same.
7       18. Paragraph 18 of the Complaint is not an allegation against the County Defendants,
8
     and therefore does not require a response from them. To the extent a response is required,
9
     County Defendants are without sufficient information to admit or deny the allegations and
10

11   accordingly must deny same.
12      19. Paragraph 19 of the Complaint is not an allegation against the County Defendants,
13
     and therefore does not require a response from them. To the extent a response is required,
14
     County Defendants are without sufficient information to admit or deny the allegations and
15

16   accordingly must deny same.

17      20. Paragraph 20 of the Complaint is not an allegation against the County Defendants,
18
     and therefore does not require a response from them. To the extent a response is required,
19
     County Defendants are without sufficient information to admit or deny the allegations and
20
21   accordingly must deny same.

22      21. Paragraph 21 of the Complaint is not an allegation against the County Defendants,
23
     and therefore does not require a response from them. To the extent a response is required,
24
     County Defendants are without sufficient information to admit or deny the allegations and
25

26   accordingly must deny same.

27      22. Paragraph 22 of the Complaint is not an allegation against the County Defendants,
28


                                                 5
     Case 2:19-cv-05834-ROS-DMF Document 14 Filed 02/03/20 Page 6 of 12



1    and therefore does not require a response from them. To the extent a response is required,
2    County Defendants are without sufficient information to admit or deny the allegations and
3
     accordingly must deny same.
4
        23. Paragraph 23 of the Complaint is not an allegation against the County Defendants,
5

6    and therefore does not require a response from them. To the extent a response is required,
7    County Defendants are without sufficient information to admit or deny the allegations and
8
     accordingly must deny same.
9
        24. Paragraph 24 of the Complaint is not an allegation against the County Defendants,
10

11   and therefore does not require a response from them. To the extent a response is required,
12   County Defendants are without sufficient information to admit or deny the allegations and
13
     accordingly must deny same.
14
        25. Paragraph 25 of the Complaint is not an allegation against the County Defendants,
15

16   and therefore does not require a response from them. To the extent a response is required,

17   County Defendants are without sufficient information to admit or deny the allegations and
18
     accordingly must deny same.
19
        26. Paragraph 26 of the Complaint is not an allegation against the County Defendants,
20
21   and therefore does not require a response from them. To the extent a response is required,

22   County Defendants are without sufficient information to admit or deny the allegations and
23
     accordingly must deny same.
24
        27. Paragraph 27 of the Complaint is not an allegation against the County Defendants,
25

26   and therefore does not require a response from them. To the extent a response is required,

27   County Defendants are without sufficient information to admit or deny the allegations and
28


                                                 6
     Case 2:19-cv-05834-ROS-DMF Document 14 Filed 02/03/20 Page 7 of 12



1    accordingly must deny same.
2       28. Paragraph 28 of the Complaint is not an allegation against the County Defendants,
3
     and therefore does not require a response from them. To the extent a response is required,
4
     County Defendants are without sufficient information to admit or deny the allegations and
5

6    accordingly must deny same.
7                                           COUNT II
8
         (42 U.S.C. § 12132, The Rehabilitation Act and Failure to Train) as to City of
9
                                            Scottsdale
10

11      29. County Defendants incorporate their answers to paragraphs 1-28 as though fully
12   set forth herein.
13
        30. Paragraph 30 of the Complaint is not an allegation against the County Defendants,
14
     and therefore does not require a response from them. To the extent a response is required,
15

16   County Defendants are without sufficient information to admit or deny the allegations and

17   accordingly must deny same.
18
        31. Paragraph 31 of the Complaint is not an allegation against the County Defendants,
19
     and therefore does not require a response from them. To the extent a response is required,
20
21   County Defendants are without sufficient information to admit or deny the allegations and

22   accordingly must deny same.
23
        32. Paragraph 32 of the Complaint is not an allegation against the County Defendants,
24
     and therefore does not require a response from them. To the extent a response is required,
25

26   County Defendants are without sufficient information to admit or deny the allegations and

27   accordingly must deny same.
28


                                                 7
     Case 2:19-cv-05834-ROS-DMF Document 14 Filed 02/03/20 Page 8 of 12



1       33. Paragraph 33 of the Complaint is not an allegation against the County Defendants,
2    and therefore does not require a response from them. To the extent a response is required,
3
     County Defendants are without sufficient information to admit or deny the allegations and
4
     accordingly must deny same.
5

6       34. Paragraph 34 of the Complaint is not an allegation against the County Defendants,
7    and therefore does not require a response from them. To the extent a response is required,
8
     County Defendants are without sufficient information to admit or deny the allegations and
9
     accordingly must deny same.
10

11                                           COUNT III
12     (42 U.S.C. §1983 – Unreasonable Search and Seizure) as to Maricopa County and
13
                                          Sheriff Penzone
14
        35. County Defendants incorporate their answers to paragraphs 1-34 as though fully
15

16   set forth herein.

17      36. County Defendants admit that A.R.S. § 13-610(M) permits a person who has had a
18
     DNA sample taken to petition the superior court to expunge the sample. County
19
     Defendants County Defendants deny the rest and remainder of the allegations of
20
21   paragraph 36 of the Complaint.

22      37. County Defendants deny the allegation of Paragraph 37 of the Complaint, which
23
     purports to allege that Sheriff Penzone, in his individual capacity, was personally involved
24
     in collecting Plaintiff’s DNA sample.
25

26      38. County Defendants deny the allegations of Paragraph 38 of the Complaint.

27      39. County Defendants deny the allegations of Paragraph 39 of the Complaint.
28


                                                  8
     Case 2:19-cv-05834-ROS-DMF Document 14 Filed 02/03/20 Page 9 of 12



1       40. County Defendants deny the allegations of Paragraph 40 of the Complaint.
2       41. County Defendants deny the allegations of Paragraph 41 of the Complaint.
3
        42. County Defendants deny the allegations of Paragraph 42 of the Complaint.
4
        43. County Defendants deny the allegations of Paragraph 43 of the Complaint.
5

6       44. County Defendants deny the allegations of Paragraph 44 of the Complaint.
7       45. County Defendants deny the allegations of Paragraph 45 of the Complaint.
8
        46. County Defendants deny the allegations of Paragraph 46 of the Complaint.
9
                                   AFFIRMATIVE DEFENSES
10

11          In further answer to Plaintiff’s Complaint, Defendants hereby assert the following
12   affirmative defenses:
13
            1.   Defendants allege all affirmative defenses listed in Federal Rule of Civil
14
     Procedure 8(c), as well as any other affirmative defenses that may come to light during
15

16   discovery, including but not limited to: accord and satisfaction, arbitration and award,

17   assumption of risk, contributory negligence, duress, estoppel, failure of consideration,
18
     fraud, illegality, injury by fellow servant, laches, license, payment, release, res judicata,
19
     statute of frauds, statute of limitations, waiver, and any other matter which constitutes an
20
21   avoidance or affirmative defense.

22          2.   Defendants allege all affirmative defenses listed in Federal Rule of Civil
23
     Procedure 12(b), as well as any other affirmative defenses that may come to light during
24
     discovery, including but not limited to:      lack of subject matter jurisdiction, lack of
25

26   personal jurisdiction, improper venue, insufficient process, insufficient service of process,

27   failure to state a claim upon which relief can be granted, and failure to join a party under
28


                                                   9
     Case 2:19-cv-05834-ROS-DMF Document 14 Filed 02/03/20 Page 10 of 12



1     Rule 19.
2            3.   Defendants allege Plaintiff’s failure to properly plead special matters pursuant
3
      to Federal Rule of Civil Procedure 9.
4
             4.   Plaintiff has failed to exhaust all available administrative remedies.
5

6            5.   Plaintiff is contributorily or comparatively at fault for any alleged injuries and
7     damages and such fault should bar Plaintiff from any recovery or should reduce Plaintiff’s
8
      alleged damages by his percentage of comparative fault.
9
             6.   Plaintiff has failed to mitigate her damages.
10

11           7.   Plaintiff has failed to sufficiently allege Constitutional violations against
12    Defendants. Neither Defendants’ actions nor inactions violated the federal constitutional
13
      rights of Plaintiff.
14
             8.   Plaintiff cannot demonstrate that any deprivation of constitutional rights
15

16    occurred as a result of any officially adopted policy, practice or custom and, thus, no

17    officially adopted policy, practice or custom can give rise to liability on the part of
18
      Defendants. Further, Plaintiff cannot establish that any policy, practice or custom
19
      proximately caused her alleged damages.
20
21           9.   Defendants are entitled to absolute and/or qualified immunity under Federal

22    and/or State law.
23
             10. Plaintiff failed to file and serve a proper notice of claim for each state law
24
      claim, if any, in violation of A.R.S. § 12-821.01.
25

26           11. The actual and/or proximate cause of the subject incident may have been the

27    fault of a person or entity other than the Defendants filing this Answer. Defendants will
28


                                                    10
     Case 2:19-cv-05834-ROS-DMF Document 14 Filed 02/03/20 Page 11 of 12



1     supplement this section if/when the identity of those persons or entities become known in
2     accordance with Federal Rules of Civil Procedure.
3
             12. Plaintiff is barred from recovering punitive damages against Defendants.
4
             13. Defendants affirmatively allege the defenses under A.R.S. §§ 12-711, 12-712,
5

6
      12-713, and 12-716.
7

8            14. To the extent that any of the allegations in the Complaint have not been
9
      expressly admitted or denied, they are hereby denied and strict proof of each such
10
      allegation is hereby demanded.
11

12                                    DEMAND FOR JURY TRIAL
13
             Pursuant to Fed. R. Civ. P. 38, Defendants respectfully demand a trial by jury
14
      on all issues triable of right by a jury.
15

16           WHEREFORE, having fully answered Plaintiff’s Complaint, Defendants hereby

17    request the following relief:
18
             1. That this action be dismissed with prejudice in its entirety, with Plaintiff taking
19
                 nothing and with Judgment entered in favor of Defendants;
20
21           2. That Plaintiff be ordered to pay Defendants’ costs and attorney fees; and

22           3. For such other and further relief as this Court deems just and proper.
23
             RESPECTFULLY SUBMITTED this 3rd day of February, 2020.
24
                                                  ALLISTER ADEL
25                                                MARICOPA COUNTY ATTORNEY

26                                                BY: /s/ Chuck Trullinger `
                                                      CHARLES TRULLINGER
                                                      BRIAN PALMER
27                                                    Deputy County Attorneys
                                                      Attorneys for Defendant Maricopa
28                                                    County and Sheriff Paul Penzone

                                                    11
     Case 2:19-cv-05834-ROS-DMF Document 14 Filed 02/03/20 Page 12 of 12



1                                         CERTIFICATE OF SERVICE
2
              I hereby certify that on February 3, 2020, I caused the foregoing document to be
3
      electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
4
      transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
5

6     Honorable Roslyn O. Silver
      United States District Court
7     Sandra Day O’Connor U.S. Courthouse
8     401 W. Washington Street, SPC 59
      Phoenix, AZ 85003-2151
9
      Honorable Deborah M. Fine
10    Magistrate Judge
11    United States District Court
      c/o: Office of Clerk of Court
12    U.S. District Court – District of Arizona
13
      401 W. Washington St.
      Phoenix, AZ 85003
14
      Elizabeth D. Tate
15    Elizabeth D. Tate Attorney at Law
16    2953 N. 48th Street
      Phoenix, AZ 85016
17    Attorney for Plaintiff Renee Ivchenko
18

19
      /s/ D. Shinabarger
20    S:\CIVIL\CIV\Matters\CJ\2019\Ivchenko Renee CJ2019 0303\Pleadings\Word\Answer of MC and Penzone.docx

21

22

23

24

25

26
27

28


                                                             12
